NOT FOR PUBLICATION WITHOUT THE
                               APPROVAL OF THE APPELLATE DIVISION
        This opinion shall not "constitute precedent or be binding upon any court ." Although it is posted on the
     internet, this opinion is binding only on the parties in the case and its use in other cases is limited. R. 1:36-3.




                                                        SUPERIOR COURT OF NEW JERSEY
                                                        APPELLATE DIVISION
                                                        DOCKET NO. A-2439-19

STATE OF NEW JERSEY,

          Plaintiff-Respondent,

v.

MARTIN TACCETTA,
a/k/a MARTIN R. TACCETTA,

     Defendant-Appellant.
__________________________

                   Argued March 2, 2022 – Decided June 29, 2022

                   Before Judges Gilson, Gooden Brown and Gummer.

                   On appeal from the Superior Court of New Jersey, Law
                   Division, Ocean County, Indictment No. 91-04-0063.

                   Lawrence S. Lustberg argued the cause for appellant
                   (Gibbons PC, attorneys; Lawrence S. Lustberg and
                   Anne M. Collart, on the briefs).

                   Steven A. Yomtov, Deputy Attorney General, argued
                   the cause for respondent (Matthew J. Platkin, Acting
                   Attorney General, attorney; Steven A. Yomtov, of
                   counsel and on the brief).

PER CURIAM
      In 1993, a jury convicted defendant Martin Taccetta of racketeering,

N.J.S.A. 2C:41-2(c) and N.J.S.A. 2C:2-6; conspiracy to commit racketeering,

N.J.S.A. 2C:41-2(b) to (d); and two counts of theft by extortion, N.J.S.A. 2C:20-

5 and 2C:2-6. His racketeering conviction was deemed a first-degree crime

because it was based on predicate acts of extortion that had involved threats of

violence. N.J.S.A. 2C:41-3(a).

      In 1997, we affirmed defendant's convictions and sentence on his direct

appeal. State v. Taccetta (Taccetta I), 301 N.J. Super. 227 (App. Div. 1997).

Twelve years later, the New Jersey Supreme Court rejected defendant's first

petition for post-conviction relief (PCR). State v. Taccetta (Taccetta IV), 200

N.J. 183 (2009).

      On this appeal, defendant appeals from the denial of his third PCR petition

and a motion to correct an alleged illegal sentence. Defendant challenges only

his sentence on the racketeering conviction, arguing that he was illegally

sentenced to a first-degree crime when he should have been sentenced to a

second-degree crime. In that regard, defendant contends that under more recent

precedent from the United States Supreme Court, N.J.S.A. 2C:41-3(a), which

provides that racketeering is a first-degree crime if it involves a "crime of

violence," is unconstitutionally vague.     We reject that argument because


                                                                           A-2439-19
                                       2
defendant's sentence was based on the specific facts that he extorted monies

based on threats of violence.     Accordingly, we affirm the order denying

defendant's third PCR petition and his motion to correct an alleged illegal

sentence.

                                      I.

      The charges against defendant arose out of his membership in the

Lucchese crime family and his involvement with the La Cosa Nostra, an

organization of several crime families. See generally State v. Cagno, 211 N.J.

488, 494-95 (2012) (describing the structure of La Cosa Nostra). Defendant and

several co-defendants were indicted for offenses related to murder, extortion,

and promoting illegal gambling.     Defendant was indicted for five crimes:

second-degree conspiracy to commit racketeering; first-degree racketeering;

first-degree murder, N.J.S.A. 2C:11-3(a)(1) and (2), N.J.S.A. 2C:2-6; and two

counts of second-degree theft by extortion.    The extortion charges against

defendant alleged that he and his co-defendants had committed thefts by

extortion "through threats to inflict bodily harm upon [] person[s] . . . and

through threats to inflict harm which would not substantially benefit

[defendants]." On the murder, racketeering, and extortion charges, defendant

was charged as an accomplice to his co-defendants. N.J.S.A. 2C:2-6.


                                                                        A-2439-19
                                      3
      In 1984, Vincent Craporatta was murdered. The evidence at trial included

testimony that co-defendant Thomas Ricciardi, another member of the Lucchese

crime family, had beaten Craporatta to death with a golf club while yelling, "pay

your debts." Taccetta I, 301 N.J. Super. at 237.

      Shortly after Craporatta was murdered, a dispute arose between the

Lucchese family and the Bruno/Scarfo family for control over the rights to extort

protection money from Pasquale (Pat) and Vincent Storino.           The Storino

brothers, together with Sal Mirando, owned SMS, a business that manufactured

a video slot machine used for illegal gambling. Defendant took the position that

the Storino brothers were controlled by and needed to pay protection money to

the Lucchese family. A member of the Bruno/Scarfo family disputed that

position and claimed the rights to control and extort money from the Storinos.

      In 1984, there were a series of meetings between representatives of the

Lucchese and Bruno/Scarfo families to resolve the dispute. Ultimately, it was

agreed that defendant and the Lucchese family would control the Storino

brothers and their interest in SMS. Thereafter, members of the Lucchese family

extorted monies from the Storino brothers.

      At trial, Philip Leonetti, a member of the Bruno/Scarfo family, testified

on behalf of the State. Leonetti explained the meetings that resulted in the


                                                                           A-2439-19
                                       4
agreement that defendant and the Lucchese family would control the Storinos.

He also testified that Pat Storino feared the Luccheses because Ricciardi had

murdered Craporatta, who was his uncle.

      After it was agreed that the Luccheses would control the Storinos, Pat

Storino was told that he had to pay tribute to the Lucchese family. According

to Leonetti, Anthony Accetturo, another member of the Lucchese family and a

co-defendant, told Pat Storino that his uncle had been killed because he had not

paid for protection, but if Pat paid, he had "nothing to worry about." Id. at 238.

      In charging the jury, the trial court explained that the racketeering counts

required proof that defendant had engaged in two or more predicate acts of

murder, theft by extortion, or promoting gambling. In charging the jury on the

extortion counts, the trial court explained that the State needed to prove that

defendant had obtained property from Pat and Vincent Storino and that the

property had been obtained by extortion. The trial court then instructed the jury:

            A person extorts if he purposely threatens to inflict
            bodily injury on a person or commit any other criminal
            offense or, B, inflict any harm which would not
            substantially benefit the defendant but is calculated to
            materially harm another person in some important way.
            . . . The threat may be to injure the victim directly, or it
            may be to injure another person unrelated to the victim.




                                                                            A-2439-19
                                         5
      The jury convicted defendant of racketeering, conspiracy to commit

racketeering, and two counts of theft by extortion. On the verdict sheet, the jury

was required to identify the specific acts or activities that formed the basis of its

verdict for conspiracy and racketeering. The jury found that the predicate

offenses for defendant's racketeering conviction were theft by extortion of Pat

and Vincent Storino.      It found that the predicate offenses for defendant's

conviction of conspiracy to commit racketeering were theft by extortion and

promoting gambling. The jury acquitted defendant of Craporatta's murder and

found that the murder was not a predicate act of defendant's racketeering. The

jury convicted co-defendant Ricciardi of Craporatta's murder.

      At sentencing, which took place in 1993, the trial court determined that

defendant's conviction for racketeering was a first-degree crime because the

extortion involved threats of violence. The trial court also found defendant

eligible for an extended-term sentence both as a persistent offender and a

professional criminal.     See N.J.S.A. 2C:44-3(a) and (b).        The conspiracy

conviction was merged with the racketeering conviction. On the racketeering

conviction, defendant was sentenced to life imprisonment with twenty-five years

of parole ineligibility. On each of the theft-by-extortion convictions, defendant

was sentenced to ten years in prison with five years of parole ineligibility. The


                                                                               A-2439-19
                                         6
extortion convictions were run concurrent to each other but consecutive to the

racketeering conviction.      Accordingly, in the aggregate, defendant was

sentenced to life imprisonment plus ten years with thirty years of parole

ineligibility.

      As already noted, defendant filed a direct appeal, but we affirmed his

convictions and sentence. Taccetta I, 301 N.J. Super. at 233. Our Supreme

Court denied defendant's petition for certification. 152 N.J. 188 (1997).

      On his direct appeal, defendant argued that the trial court had erred in

treating the racketeering charge as a first-degree crime, asserting that the

extortion convictions, which were the predicate offenses for racketeering, were

not "crimes of violence" under N.J.S.A. 2C:41-3(a). Taccetta I, 301 N.J. Super.

at 255. In analyzing that argument, we noted that defendant had been charged

with extortion specifically involving threats to "inflict bodily injury on or

physically confine or restrain any one or commit any other criminal offense"

under N.J.S.A. 2C:20-5(a). Id. at 256. We held that a "rational" reading of the

statutory language established "an obvious legislative intent to make extortion

a crime of violence." Ibid. In that regard, we explained:

             Here, Martin Taccetta's conviction required the State to
             prove he obtained either directly or indirectly, as an
             accomplice/co-conspirator, the property of the Storinos
             by the threat of violence. The threat found its effect on

                                                                            A-2439-19
                                        7
            the Storinos by the murder of their uncle when he failed
            to pay tribute. The only motive for the Storinos to
            enrich Martin Taccetta and his crime family was a very
            rational fear of bodily injury or death which would
            result from a failure to do so.            Under such
            circumstances, reason and common sense dictate
            extortion is a crime of violence.

            [Id. at 257.]

We, therefore, held that it was "incomprehensible to conclude extortion by threat

of violence, particularly of a nature that occurred here, is not a crime of violence

under the RICO statute," and we upheld defendant's sentence. Ibid.

      In 1998, defendant filed his first PCR petition. Of relevance to this appeal,

defendant argued that his trial counsel incorrectly had told him that if he was

acquitted of murder, the racketeering charge against him would be treated as a

second-degree offense. He argued that advice constituted ineffective assistance

because he had rejected a plea offer from the State based on that incorrect

advice.

      Following an evidentiary hearing, the first PCR court vacated defendant's

convictions and ordered a new trial. We affirmed that decision in State v.

Taccetta (Taccetta III), Nos. A-2505-05 and A-2581-05 (App. Div. Mar. 6,

2008).    Our Supreme Court, however, reversed and reinstated defendant's

conviction and sentence. Taccetta IV, 200 N.J. at 186. The Court held that even


                                                                              A-2439-19
                                         8
if defendant had been offered the plea deal, the trial court could not have

accepted it because defendant was "legally disabled" from taking a plea offer

that would have required him to perjure himself. Id. at 195.1

      Defendant also filed a petition for habeas corpus with the federal court.

That petition was denied, and the denial was affirmed on appeal. Taccetta v.

Adm'r N.J. State Prison, 601 Fed. Appx. 165, 168-69 (3d Cir. 2015). The United

States Supreme Court denied defendant's petition for certiorari on October 5,

2015. Taccetta v. D'Ilio, 577 U.S. 870 (2015).

      This appeal arises out of defendant's third PCR petition, which defendant

filed in June 2016. Defendant also filed a motion to correct an illegal sentence.

Defendant argued that his first-degree sentence was an illegal sentence because

the term "crime of violence" in N.J.S.A. 2C:41-3(a) is unconstitutionally vague

under a trilogy of cases that were handed down by the United States Supreme

Court beginning in 2015. See Johnson v. United States, 576 U.S. 591 (2015);

Sessions v. Dimaya, 138 S. Ct. 1204 (2018); United States v. Davis, 139 S. Ct.

2319 (2019). In challenging his sentence, defendant argued that under Johnson,



1
  While the first PCR was pending, defendant filed a second PCR asserting that
the State's proofs at trial were based on perjured testimony. That petition was
denied in 2005, and the denial was affirmed on appeal. Taccetta III, Nos. A-
2505-05 and A-2581-05.
                                                                           A-2439-19
                                       9
Dimaya, and Davis, N.J.S.A. 2C:41-3(a) is unconstitutionally vague because it

sets forth no objective standard for determining which crimes will be considered

crimes of violence.

      In October 2019, the third PCR court issued an interim opinion holding

that defendant's PCR petition was timely and that his motion to vacate the

alleged illegal sentence was not subject to a time bar. In an order and opinion

issued on January 6, 2020, the PCR court denied defendant's third PCR petition

and his motion to correct his sentence.

      In a thoughtful and comprehensive written opinion, Judge Guy P. Ryan,

J.S.C., held that N.J.S.A. 2C:41-3(a) was not unconstitutionally vague. Judge

Ryan distinguished Johnson, Dimaya, and Davis, noting that the federal statutes

involved in those cases required a "categorical approach" that resulted in

arbitrary enforcement. In contrast, Judge Ryan reasoned that the portion of the

New Jersey RICO statute that enhanced a crime from a second- to a first-degree

called for a fact-specific analysis. Judge Ryan then reasoned that the sentencing

court had relied on the specific facts found by the jury in imposing a first-degree

sentence on defendant's racketeering conviction. Defendant now appeals from

the January 6, 2020 order denying his third PCR petition and his motion to

correct an alleged illegal sentence.


                                                                             A-2439-19
                                       10
                                       II.

      On this appeal, defendant challenges his sentence on the racketeering

conviction, arguing that it is illegal because it was unconstitutionally enhanced

from a second-degree crime to a first-decree crime. He contends:

            I.  THE PHRASE "CRIME OF VIOLENCE," AS
            SET FORTH IN N.J.S.A. 2C:41-3(A), IS
            UNCONSTITUTIONALLY VAGUE, AND ITS USE
            TO INCREASE [DEFENDANT'S] SENTENCE
            VIOLATES DUE PROCESS.

                  A.    New United States Supreme Court
                  Precedent Now Dictates That Certain
                  Statutory Characterizations Based On
                  Violence Are Void For Vagueness.

                  B.    The New Jersey Racketeering
                  Sentencing Statute Suffers From The Same
                  Deficiencies Identified In Johnson,
                  Dimaya, and Davis.

                  C.    [Defendant's]     case       itself
                  demonstrates the dearth of objective
                  standards and confusion about "crime of
                  violence."

      The issue on this appeal presents a question of law: is N.J.S.A. 2C:41 -

3(a) unconstitutionally vague? Appellate courts use a de novo standard of

review when determining the constitutionality of a statute. State v. Hemenway,

239 N.J. 111, 125 (2019). "A presumption of validity attaches to every statute."

State v. Lenihan, 219 N.J. 251, 266 (2014) (citing State v. Muhammad, 145 N.J.

                                                                           A-2439-19
                                      11
23, 41 (1996); In re C.V.S. Pharmacy Wayne, 116 N.J. 490, 497 (1989)). Our

Supreme Court has explained that "any act of the Legislature will not be ruled

void unless its repugnancy to the Constitution is clear beyond a reas onable

doubt." Ibid. (quoting Muhammad, 145 N.J. at 41).

       The vagueness issue was not decided in any of defendant's prior appeals

because his current appeal relies on decisions issued by the United States

Supreme Court after the denial of his last appeal. Those cases recognized a

constitutional rule that applies retroactively to sentences enhanced under a

"categorical approach." See Welch v. United States, 136 S. Ct. 1257, 1265

(2016) (holding that Johnson was a substantive decision that has retroactive

effect). Moreover, defendant's motion challenging his sentence as illegal was

timely. An illegal sentence can be corrected "at any time." R. 3:21-10(b)(5).

      "A statute 'is void if it is so vague that persons "of common intelligence

must necessarily guess at its meaning and differ as to its application."'" Lenihan,

219 N.J. at 267 (quoting Hamilton Amusement Ctr. v. Verniero, 156 N.J. 254,

279-80 (1998)). The constitutional flaw with a vague statute is that it may deny

due process by failing to provide fair notice of the prohibited conduct. Ibid.;

see also U.S. Const. amend. XIV, § 1. Statutes can also be unconstitutionally

vague if they authorize or allow arbitrary and selective enforcement. Hill v.


                                                                             A-2439-19
                                       12
Colorado, 530 U.S. 703, 732 (2000).         An offense must be defined "with

sufficient definiteness that ordinary people can understand what conduct is

prohibited and in a manner that does not encourage arbitrary and discriminatory

enforcement." Kolender v. Lawson, 461 U.S. 352, 357 (1983).

      A statute can be challenged as being either facially vague or vague as

applied. Lenihan, 219 N.J. at 267. A law is facially vague if it is vague in all

applications. Ibid. Accordingly, a facial due-process challenge is particularly

difficult to present and establish. United States v. Salerno, 481 U.S. 739, 745

(1987).

      "A statute that 'is challenged as vague as applied must lack sufficient

clarity respecting the conduct against which it is sought to be enforced.'"

Lenihan, 219 N.J. at 267 (quoting Visiting Homemaker Serv. of Hudson Cnty.

v. Bd. of Chosen Freeholders, 380 N.J. Super. 596, 612 (App. Div. 2005)). If

the statute "is not vague as applied to a particular party, it may be enforced even

though it might be too vague as applied to others." Ibid. (quoting State v.

Cameron, 100 N.J. 586, 593 (1985)). Accordingly, a person challenging a

statute must normally show that it is vague as applied to him or her. See Holder

v. Humanitarian L. Project, 561 U.S. 1, 18-19 (2010); Vill. of Hoffman Ests. v.




                                                                             A-2439-19
                                       13
Flipside, Hoffman Ests., Inc., 455 U.S. 489, 495 (1982); State v. Dalal, 467 N.J.

Super. 261, 281 (App. Div. 2021).

       Defendant relies on the United States Supreme Court's decisions in

Johnson, Dimaya, and Davis, and contends that the constitutional rule in those

cases requires that the enhancement clause of the New Jersey RICO statute be

declared void as vague. He primarily contends that the statute is facially vague.

He also argues that the statute is vague as applied to him. We reject those

arguments.

       Johnson considered a challenge to a residual sentencing clause in the

Armed Career Criminal Act (the ACCA), 18 U.S.C. § 924(e)(1). 576 U.S. at

593.   The ACCA enhanced the sentence for a firearms conviction if the

defendant had three or more prior convictions for a "violent felony." 18 U.S.C.

§ 924(e)(1). The ACCA defined "violent felony" as

             any crime punishable by imprisonment for a term
             exceeding one year . . . that--

             (i) has as an element of the use, attempted use, or
             threatened use of physical force against the person of
             another; or

             (ii) is burglary, arson, or extortion, involves use of
             explosives, or otherwise involves conduct that presents
             a serious potential risk of physical injury to another.

             [18 U.S.C. § 924(e)(2)(B) (emphasis added).]

                                                                           A-2439-19
                                      14
      The final part of this definition's subsection (ii) came to be known as the

ACCA's residual clause. Johnson, 576 U.S. at 594. The Supreme Court did not

invalidate subsection (i) or the enumerated offenses set forth in subsection (ii).

Instead, the Court determined that the residual clause was void for vagueness

because it left "uncertainty about how to estimate the risk posed by a crime" and

"uncertainty about how much risk it takes for a crime to qualify as a violent

felony." Id. at 597-98.

      In reaching that conclusion, the Supreme Court held that the ACCA

required a "categorical approach." Id. at 596 (citing Taylor v. United States,

495 U.S. 575, 600 (1990)). Under the categorical approach, a court determines

whether a crime qualifies as a violent offense "in terms of how the law defines

the offense and not in terms of how an individual offender might have committed

it on a particular occasion." Johnson, 576 U.S. at 596 (quoting Begay v. United

States, 553 U.S. 137, 141 (2008)).

      In Dimaya, the Court evaluated a provision in the Immigration and

Nationality Act (INA), 8 U.S.C. § 1227(a)(2)(A)(iii), which required that "any

alien convicted of an 'aggravated felony' after entering the United States" be

deported. 138 S. Ct. at 1207. The INA defined "aggravated felony" by listing

numerous offenses and references to other criminal statutes, including one


                                                                            A-2439-19
                                       15
statute defining "a crime of violence." Id. at 1211. That statute defined a "crime

of violence" to include "any other offense that is a felony and that, by its nature,

involves a substantial risk that physical force against the person or property of

another may be used in the course of committing the offense." Ibid. (quoting 18

U.S.C. § 16)

      The Court held that the statute's residual clause was unconstitutionally

vague. Id. at 1207. Like the ACCA's residual clause, the Court found that the

residual clause in Section 16 required courts to apply a categorical approach.

Id. at 1217. Accordingly, the provision "call[ed] for a court to identify a crime's

'ordinary case' in order to measure the crime's risk." Id. at 1215. The Court

expressly noted that "[i]f Congress had wanted judges to look into a felon's

actual conduct, 'it presumably would have said so.'"         Id. at 1218 (quoting

Descamps v. United States, 570 U.S. 254, 267-68 (2013)).

      In Davis, the Court again addressed a vagueness challenge to a sentencing

statute that authorized heightened criminal penalties for using or carrying a

firearm "during and in relation to," or possessing a firearm "in furtherance of,"

a federal "crime of violence." 18 U.S.C. § 924(c)(1)(A). "Crime of violence"

was defined to include, through its residual clause, a felony "that by its nature,

involves a substantial risk that physical force against the person or property of


                                                                              A-2439-19
                                        16
another may be used in the course of committing the offense." 18 U.S.C. §

924(c)(3)(B). The Davis court held that the statute at issue required a categorical

approach and held the residual clause unconstitutionally vague. 139 S. Ct. at

2324.

        Significantly, the Court in Davis stated that "a case-specific approach

would avoid the vagueness problems that doomed the statutes in Johnson and

Dimaya." Id. at 2327. The Court went on to explain that there is "no vagueness

problem with asking a jury to decide whether a defendant's 'real-world conduct'

created a substantial risk of physical violence." Ibid.

        In summary, Johnson, Dimaya, and Davis interpreted specific federal

statutes and found residual clauses in those statutes to be unconstitutionally

vague because the statutes required a categorical approach to assess whether a

crime was a violent crime. The legal question we must determine is whether the

New Jersey RICO sentencing enhancement provision requires a categorical

approach or whether it is otherwise unconstitutionally vague.

        The version of N.J.S.A. 2C:41-3(a) in effect at the time of defendant's

crimes stated that a person who violates any provision to the anti-racketeering

statute, N.J.S.A. 2C:41-2, "in connection with a pattern of racketeering activity

which involves a crime of violence or the use of firearms," is guilty of a crime


                                                                             A-2439-19
                                       17
of the first degree. All other violations of the anti-racketeering statute were

second-degree crimes. N.J.S.A. 2C:41-2. "Crime of violence" was not defined

in the racketeering statute.

      We hold that N.J.S.A. 2C:41-3(a) is not unconstitutionally vague. The

statute does not contain the same type of residual clause found in the federal

statutes invalidated in Johnson, Dimaya, and Davis. The plain language of the

New Jersey RICO statute does not require a categorical approach to determine

enhancement. It does not require a court to consider whether a charge "by its

nature" poses a particular level of risk of harm or whether a charged crime is of

the type that "by its nature" involves violence. Instead, N.J.S.A. 2C:41-3(a)

states that a person who violates the racketeering statute through a pattern of

activity that involves "a crime of violence" has committed a first-degree crime.

We read that language to mean that "a crime of violence" refers to a defendant's

actual conduct. Indeed, even if the language could arguably be construed as

ambiguous, we construe the statute to have the meaning that conforms to the

Constitution. See State v. Pomianek, 221 N.J. 66, 90-91 (2015) ("[W]hen a

statute is susceptible to two reasonable interpretations, one constitutional and

one not . . . [w]e then assume that the Legislature would want us to construe the

statute in a way that conforms to the Constitution." (internal citation o mitted)).


                                                                             A-2439-19
                                       18
      Moreover, a case-specific approach was applied in defendant's conviction

and sentence. Defendant was indicted for extortion under the subsection that

required threats to "inflict bodily injury on or physically confine or restrain

anyone or commit any other criminal offense." N.J.S.A. 2C:20-5(a). Defendant

was also charged under the subsection that required threats to "[i]nflict any other

harm which would not substantially benefit the actor but which is calculated to

materially harm another person." N.J.S.A. 2C:20-5(g). In the verdict sheet, the

jury stated that defendant was found guilty under those provisions.

Consequently, in sentencing defendant, the sentencing court considered

defendant's actual conduct and relied on the jury verdict in imposing a first-

degree sentence.

      Although defendant argues that the sentencing judge engaged in a

categorical approach, the record does not support that argument. The sentencing

judge questioned the meaning of "crime of violence," but ultimately relied on

the jury's determination as to defendant's own conduct: "It's certainly reasonable

to say that a crime of violence is a crime in which violence is contemplated as

part of the offense, and clearly, that is so in this type of extortion." Read in

context, the reference to "this type of extortion" referred to defendant's conduct

and the conduct of his accomplices. Defendant was charged as an accomplice


                                                                             A-2439-19
                                       19
in the extortion counts. Consequently, he could be found guilty of an offense

committed by his own conduct or the conduct of another involved in the same

conspiracy. See N.J.S.A. 2C:2-6. The jury expressly found that the predicate

offenses for defendant's racketeering conviction was theft by extortion of the

Storinos. The theft by extortion was premised on the threat of bodily harm made

to the Storinos by Accetturo and Ricciardi, who were defendant's accomplices

and co-conspirators. Thus, by finding that the theft by extortion of the Storinos

was a predicate offense for defendant's racketeering conviction, the jury found

that defendant's racketeering crime was a crime of violence under N.J.S.A.

2C:41-3. It was, therefore, appropriate for the sentencing court to consider the

threat of bodily harm made to the Storinos by Accetturo and Ricciardi and, based

on that jury finding, to hold that defendant's conviction for racketeering was a

first-degree crime.

      In summary, the statutes at issue in Johnson, Dimaya and Davis are

distinguishable. The sentencing enhancement in the New Jersey RICO statute

does not contain language like the residual provisions struck down in those cases

and does not require a categorical approach. We, therefore, hold that N.J.S.A.

2C:41-3(a) is neither vague facially nor as applied to defendant.




                                                                           A-2439-19
                                      20
      Defendant's sentence also did not run afoul of the prohibition of a judge

enhancing a sentence based on a fact not found by the jury. See Apprendi v.

New Jersey, 530 U.S. 466 (2000); Blakely v. Washington, 542 U.S. 296 (2004);

State v. Natale, 184 N.J. 458 (2005).       The question of whether defendant

committed theft by extortion through threats to inflict bodily harm was put to

the jury through specific questions on the jury sheet.

      Affirmed.




                                                                         A-2439-19
                                       21